     Case: 1:20-cr-00769 Document #: 28 Filed: 04/16/21 Page 1 of 3 PageID #:72




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                No. 20 CR 769
               v.
                                                Judge Robert W. Gettleman
 TAVERIS ANDERSON


                PROTECTIVE ORDER GOVERNING DISCOVERY

         Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d), it is hereby ORDERED:

         1.    All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case and marked with

“sensitive” (collectively, “the sensitive materials”) are subject to this protective order

and may be used by defendant and defendant’s counsel (defined as counsel of record

in this case) solely in connection with the defense of this case, and for no other

purpose, and in connection with no other proceeding, without further order of this

Court.

         2.    Defendant and defendant’s counsel shall not disclose the sensitive

materials or their contents directly or indirectly to any person or entity other than

persons employed to assist in the defense, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court may

authorize disclosure (collectively, “authorized persons”). Potential witnesses and
     Case: 1:20-cr-00769 Document #: 28 Filed: 04/16/21 Page 2 of 3 PageID #:73




their counsel may be shown copies of the sensitive materials as necessary to prepare

the defense, but may not retain copies without prior permission of the Court.

      3.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the sensitive materials except in order to provide copies of the sensitive

materials for use in connection with this case by defendant, defendant’s counsel, and

authorized persons. Such copies and reproductions shall be treated in the same

manner as the original sensitive materials.

      4.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the sensitive materials, other than to authorized persons, and all such notes or

records are to be treated in the same manner as the original sensitive materials.

      5.     Before providing sensitive materials to an authorized person, defense

counsel must provide the authorized person with a copy of this Order.

      6.     Upon conclusion of all stages of this case, all of the sensitive materials

and all copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The sensitive materials may be (1) destroyed; (2) returned to

the United States; or (3) retained in defense counsel's case file. The Court may require

a certification as to the disposition of any such sensitive materials. In the event that

the sensitive materials are retained by defense counsel, the restrictions of this Order

continue in effect for as long as the sensitive materials are so maintained, and the




                                           2
     Case: 1:20-cr-00769 Document #: 28 Filed: 04/16/21 Page 3 of 3 PageID #:74




sensitive materials may not be disseminated or used in connection with any other

matter without further order of the Court.

      7.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic sensitive materials, shall

certify in writing that all copies of the specified material have been deleted from any

location in which the material was stored.

      8.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery sensitive materials in judicial proceedings in this case.

      9.     Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:


                                         ROBERT W. GETTLEMAN
                                         District Court Judge
                                         United States District Court
                                         Northern District of Illinois

Date: April 16, 2021




                                            3
